Citation Nr: 0709734	
Decision Date: 04/04/07    Archive Date: 04/16/07

DOCKET NO.  03-20 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left testicle 
epididymitis.

2.  Entitlement to a higher initial evaluation, in excess of 
10 percent for gastroesophageal reflux disease (GERD).

3.  Entitlement to a higher initial evaluation, in excess of 
20 percent, for benign prostatic hypertrophy.

4.  Entitlement to a higher initial (compensable) evaluation 
for bilateral first digit ingrown toenails.

5.  Entitlement to a higher initial (compensable) evaluation 
for arthritis of both hands.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from April 1981 to 
April 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2001 rating decision by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO), which denied the veteran entitlement to 
service connection for left testicle epididymitis and granted 
the veteran service connection for GERD, benign prostatic 
hypertrophy, bilateral ingrown toenails, and degenerative 
joint disease of both hands, all rated noncompensably 
disabling effective from May 2001.

Subsequent rating actions by the RO, dated in February 2003 
and October 2004, increased the disability evaluations of the 
veteran's GERD to 10 percent and his prostatic hypertrophy to 
20 percent.  However, as those increases do not represent a 
total grant of benefits sought on appeal, the claims for 
increase remains before the Board.  AB v. Brown, 6 Vet. 
App. 35 (1993).

The veteran's claim for an increased rating for arthritis of 
the hands is remanded to the RO via the Appeals Management 
Center in Washington, D.C.


FINDINGS OF FACT

1.  There is no showing that the veteran has a current 
diagnosis of left testicle epididymitis

2.  The veteran's GERD is primarily manifested by symptoms of 
pyrosis and odynophagia, without dysphagia, substernal arm or 
shoulder pain, or considerable impairment of health.

3.  The veteran's prostatic hypertrophy does not result in 
the wearing of absorbent material that must be changed two to 
four times per day; a daytime voiding interval of less than 
one hour, or awakening to void five or more times per night; 
or urinary retention requiring intermittent or continuous 
catheterization

4.  The veteran's bilateral ingrown toenails do not cause 
functional limitation.


CONCLUSIONS OF LAW

1.  Chronic left testicle epididymitis was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).

2.  The criteria for an initial evaluation in excess of 10 
percent for gastroesophageal reflux disease have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.7, 4.20, 4.114, Diagnostic Code 7346 (2006).

3.  The criteria for an initial disability evaluation in 
excess of 20 percent for benign prostatic hypertrophy have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.115a, 4.115b, Diagnostic Code 7527 (2006).

4.  The criteria for an initial (compensable) evaluation for 
bilateral ingrown toenails have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.20, 4.118, 
Diagnostic Code 7805 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in September 2001, October 
2002, and July 2003; rating decisions in April 2001 and 
February 2003; and a statement of the case in June 2003.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection and increased 
evaluations for his service-connected disorders, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal. Because of the Board's actions in 
this case, there is no prejudice to the veteran in rendering 
a final decision. See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the October 2004 supplemental statement of 
the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained multiple medical examinations 
in relation to these claims.  Thus, the Board finds that VA 
has satisfied both the notice and duty to assist provisions 
of the law.

Service Connection

The veteran contends in statements on file that he has left 
testicle epididymitis that originated in service or is 
otherwise the result of his period of active duty.  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Where a veteran served 90 days of more during a period of war 
or during peacetime service after December 31, 1946, and a 
chronic disease, such as arthritis, becomes manifest to a 
degree of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.
 
Here chronological service medical records show that in May 
1981 the veteran was evaluated for complaints of pain in the 
left testicle.  Physical examination revealed that the left 
testicle was slightly swollen, painful, and tender.  Slight 
epididymitis of the left testicle was the diagnostic 
assessment.  The service medical records thereafter are 
negative for further complaints or findings referable to left 
testicle epididymitis.  On the veteran's January 2001 medical 
examination for service retirement a clinical evaluation of 
the testicular area found no abnormality.  In April 2001, 
immediately prior to his service separation, the veteran was 
afforded an MRI for evaluation of a right testicular mass.  
The veteran's testes were found to demonstrate normal size 
and echogenicity, bilaterally.  Additionally, there was 
normal Doppler flow within each testicle.  Normal ultrasound 
of the testes without evidence of an intratesticular mass was 
the pertinent diagnostic impression.

Post service there is no showing of history, complaints, or 
findings of left testicle epididymitis.  On his initial VA 
examination in November 2000, it was noted that the veteran 
complained of having left testicular epididymitis one time in 
his service.  It was noted by the examiner that when he was 
treated it completely resolved without any difficulty.  One 
episode of left testicular epididymitis with no residuals was 
the diagnosis.  Complaints or findings referable to the left 
testicle were not noted on a VA examination in September 
2004.  This examination did note the veteran's current 
complaints of a mild persistent pain in the right testicle 
and he was clinically found to have right tender epididymis.  
Chronic right epididymitis was the diagnostic impression.  
The veteran has already established service connection for a 
right scrotal hydrocele.

Here there is no current diagnosis of left testicle 
epididymitis or of any left testicle epididymitis related to 
service.  While the VA examination in September 2004 found 
right testicle epididymitis, there were no findings referable 
to the left testicle on that examination or on the veteran's 
ultrasound immediately prior to his separation from service.  
Despite the veteran's contentions to the contrary, the Board 
finds that the left testicle epididymitis noted in service 
was of an acute and transitory nature and resolved without 
residual disability.

Congress has specifically limited entitlement to service-
connection for disease or injury to cases where such 
incidents have resulted in a disability.  38 U.S.C.A. § 1110.  
Hence, in the absence of proof of a present disability (and, 
if so, of a nexus between that disability and service), there 
can be no valid claim for service connection.  Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  In the instant case, the appeal 
for service connection for left testicle epididymitis must be 
denied because the first essential criterion for a grant of 
service connection, competent evidence of the claimed 
disability, has not been met and the claim must be denied.

Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings, which represent, as far can be 
practically determined, the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration involves the propriety 
of the initial evaluations assigned, such as here, evaluation 
of the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged ratings" 
is required.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2006).  Therefore, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.

The Court has held that when a diagnostic code provides for 
compensation based solely on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered, and that examinations upon which rating decisions 
are based must adequately portray the extent of the 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Regulations define disabilities of the musculoskeletal system 
as primarily the inability, due to damage or infection in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance. 38 C.F.R. § 4.40.

Disabilities of the joints consist of reductions in the 
normal excursion of movements in different planes.  
Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45 (2006).

When the requirements for a compensable rating of a 
diagnostic code are not shown, a 0 percent rating is 
assigned.  38 C.F.R. § 4.31. (2006).

The lay statements and testimony describing the symptoms of 
the veteran's disabilities are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

GERD

The veteran's GERD is evaluated analogously pursuant to the 
diagnostic criteria for hiatal hernia.  See 38 C.F.R. § 4.20.  
A 10 percent rating is warranted if there are two or more of 
the symptoms necessary for a 30 percent rating of less 
severity.  A 30 percent rating is warranted when there is 
persistently recurrent epigastric distress with dysphagia, 
pyrosis and regurgitation accompanied by substernal or arm or 
shoulder pain, productive of considerable impairment of 
health.  A 60 percent rating is warranted for symptoms of 
pain, vomiting, material weight loss and hematemesis or 
melena with moderate anemia; or if there are other symptom 
combinations productive of severe impairment of health.  38 
C.F.R. § 4.114, Diagnostic Code 7346.

The Board notes that, effective July 2, 2001, the provisions 
of 38 C.F.R. § 4.112, were revised.  66 Fed. Reg. 29,486- 
29,489 (2001).  Where the law or regulation changes after a 
claim has been filed, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply. Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The prior version of 38 C.F.R. § 4.112 
essentially judged weight loss on a subjective basis whereas 
the amended version established a specific formula to 
indicate a weight loss.  38 C.F.R. § 4.112  (2006).  A review 
of the old and revised regulations reveals that the July 2001 
changes did not alter the diagnostic criteria used to 
evaluate disabilities involving hiatal hernias.

In this case, as the issue of weight loss does not 
significantly factor into the specifics of this veteran's 
circumstances, the change in regulations has no impact on the 
adjudication of the case.

On VA examination in November 2000, the veteran reported 
treating his GERD with Zantac.  The examiner stated that 
there were no other problems.

On VA examination in September 2004, the veteran complained 
of pyrosis approximately two times per week and associated 
vomiting which comes once monthly.  He denied any hematemesis 
or melena.  He reported that he had odynophagia with solid 
food but denied any frank dysphagia.  The veteran also 
reported a 10 pound weight loss over the previous two months.

After careful review of the evidence of record, the Board 
finds that an initial evaluation in excess of 10 percent for 
the veteran's GERD is not warranted.  The veteran is not 
shown to have dysphagia or substernal, arm, or shoulder pain 
productive of considerable impairment of health.  While the 
veteran complains of epigastric distress, and weight loss, 
such distress is not persistent and weight less is not shown 
to be material or substantial.  See 38 C.F.R. § 4.112 (2006).  
Using prior criteria, even with any weight loss, the evidence 
does not show considerable impairment of health which would 
be required for a higher rating.  The examiner reported in 
September 2004, that the occupational effects of the 
veteran's GERD are none and there is no showing of 
considerable impairment of health.  The Board concludes that 
there is no showing that the overall disability picture due 
to the veteran's GERD more nearly approximates the criteria 
for a 30 percent rating or greater.  38 C.F.R. §§ 4.7, 4.114, 
4.115b (2006).

As the preponderance of the evidence is against the claim for 
an evaluation in excess of 10 percent for the veteran's GERD, 
the benefit of the doubt doctrine is not for application and 
the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

Prostatic Hypertrophy

Prostate gland injuries, infections, hypertrophy, or 
postoperative residuals are rated as voiding dysfunction or 
urinary tract infection, whichever is predominant.  38 C.F.R. 
§ 4.115b, Diagnostic Code 7527 (2006).

A review of the record indicates that the veteran complains 
of weak stream, urinary frequency, and nocturia.  There is no 
evidence of urinary tract infection. Therefore, the Board 
finds voiding dysfunction to be the predominant symptom and 
will rate as such.

Voiding dysfunction may be rated as urine leakage, frequency, 
or obstructed voiding.  A 20 percent evaluation is warranted 
where the disorder requires the wearing of absorbent 
materials that must be changed less than two times per day.  
A 40 percent evaluation is warranted where the disorder 
requires the wearing of absorbent materials which must be 
changed two to four times a day.  Where there is continual 
urine leakage, post surgical urinary diversion, urinary 
incontinence, or stress incontinence requiring the use of an 
appliance or the wearing of absorbent materials which must be 
changed more than 4 times a day, a 60 percent evaluation is 
warranted.  38 C.F.R. § 4.115a (2006).

For an evaluation based on urinary frequency, a 20 percent 
evaluation is warranted when there is a daytime voiding 
interval between one and two hours, or, awakening to void 
three to four times per night.  A 40 percent evaluation is 
warranted when there is a daytime voiding interval less than 
one hour, or awakening to void five or more times per night.  
38 C.F.R. § 4.115a (2006).

For an evaluation based on obstructed voiding, a 30 percent 
evaluation is warranted for urinary retention requiring 
intermittent or continuous catheterization.  38 C.F.R. § 
4.115a (2006).

When examined by VA in November 2001, the veteran denied any 
increased urination, hesitancy in urination, urgency in 
urination, or nocturia.  He stated that his urine stream was 
normal and denied any dribbling.

In February 2003, the veteran underwent a VA examination.  He 
reported having some obstructive symptoms such as weak 
stream, but denied dribbling.  He also reported nocturia, 
usually going to the bathroom twice a night.  He further 
reported frequency of urination during the day.  The examiner 
noted that he never was found to have any obstruction or 
urinary retention.  The diagnosis was prostate hypertrophy of 
mild to moderate severity.

On VA examination in September 2004, the veteran complained 
of a weak urinary stream, urinary frequency, nocturia times 
three to four, and post void dribbling.  The examiner noted 
that the veteran did not have any history of urinary 
incontinence.  The examiner further noted that the veteran 
had sleep disturbance secondary to his nocturia and that the 
veteran did not have flare-ups or incapacitation. 

On review, there is no evidence of urine leakage requiring 
the wearing of absorbent material that must be changed two to 
four times per day; a daytime voiding interval of less than 
one hour, or awakening to void five or more times per night; 
or urinary retention requiring intermittent or continuous 
catheterization.  Thus, an evaluation in excess of 20 percent 
is not warranted under Diagnostic Code 7527.

As the preponderance of the evidence is against the veteran's 
claim for an evaluation greater than 20 percent for 
prostatitis, the doctrine of reasonable doubt is not for 
application and the claim must be denied.

Ingrown Toenails

The veteran's ingrown toenails are evaluated by the RO as 
analogous to the diagnostic criteria under Diagnostic Code 
7805 for scars, which evaluates scars based upon limitation 
of function of the part affected.  38 C.F.R. § 4.118, 
Diagnostic Code 7805 (2006).  The regulations for evaluation 
of skin disabilities were revised, effective on August 30, 
2002.  See 67 Fed. Reg. 49590 (July 31, 2002).  When 
regulations are changed during the course of the veteran's 
appeal, the criteria that are to the advantage of the veteran 
should be applied.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Board observes that both the former and current versions 
of 38 C.F.R. § 4.118, Diagnostic Code 7805 allow for rating 
scars which cause functional loss to be rated on limitation 
of function of the affected part and the criteria are thus 
identical.

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).

After a review of the evidence pertaining to the veteran's 
service-connected ingrown toenails, the Board, in light of 
the evidence, has determined that Diagnostic Code 7805 is as 
appropriate at this time as any other diagnostic code for 
evaluation of the veteran's ingrown toenails.  On VA 
examination in November 2001, there were two ingrown toenails 
noted on the first digits.  They were nontender with no sign 
of infection.  When examined by VA in September 2004, the 
veteran complained of tenderness when his shoes or blankets 
of his bed contact his toes.  Physical examination found no 
evidence of any abnormal weight bearing, painful motion of 
the toes, or functional limits on walking or standing.  There 
was no painful motion of the toes, tenderness, or edema.  
There was also no evidence of any paranycia or soft tissue 
swelling.  In fact, the examiner stated that there was 
currently no evidence of any ingrown toenails.  Here, the 
medical evidence, in essence, is absent of current 
symptomatology, to include underlying tissue damage, 
attributable to the service-connected ingrown toenails.

In sum, the Board finds that the evidence does not 
demonstrate functional impairment is contemplated by the 
minimum compensable schedular evaluation now in effect.  The 
most recent examination did not find any functional 
limitation or painful motion due to the ingrown toenails.  In 
fact, the examiner found no ingrown toenails at that time.  
The November 2000 VA examination found ingrown toenails, but 
a full range of motion and sensation.  Thus, an increased 
evaluation for the veteran's service-connected bilateral 
ingrown toenails is not warranted because function limitation 
is not show as a result of the ingrown toenails.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine does not apply and the claim 
must be denied.




ORDER

Service connection for left testicle epididymitis is denied.

A higher initial evaluation, in excess of 10 percent for 
gastroesophageal reflux disease (GERD) is denied.

A higher initial evaluation, in excess of 20 percent, for 
benign prostatic hypertrophy is denied.

A higher initial (compensable) evaluation for bilateral first 
digit ingrown toenails is denied.


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A (West Supp. 2006).

The criteria for the evaluation of arthritis provide that a 
compensable rating of 10 percent can be assigned where two 
groups of minor joints are shown to have x-ray evidence of 
arthritis.  In this case, the veteran has established service 
connection for arthritis of both hands.  The Board find that 
an examination is needed to assess that arthritis.

Accordingly, this case is REMANDED for the following:

1.  Schedule the veteran for a VA joints 
examination.  The claims folder should be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination.  The review should be 
indicated in the examination report.  
Specifically the examiner should provide 
the following information:

a)  Is there x-ray evidence of 
arthritis of the hands?

b)  Are there any incapacitating 
exacerbations caused by the 
arthritis of the hands?

c)  Is there any limitation of 
motion of either hand caused by the 
arthritis of the hands?

2.  Then, readjudicate the issue of 
entitlement to an increased rating for 
arthritis of the hands.  If the decision 
remains adverse to the veteran, issue a 
supplemental statement of the case and 
allow the applicable time for response.  
Thereafter, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


